UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5133 Name of Registrant: Putnam High Income Securities Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam High Income Securities Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 08/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam High Income Securities Fund Abovenet, Inc. Ticker Security ID: Meeting Date Meeting Status ABVT CUSIP9 00374N107 06/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey A. Brodsky Mgmt For For For 1.2 Elect Michael J. Embler Mgmt For For For 1.3 Elect William LaPerch Mgmt For For For 1.4 Elect Richard Postma Mgmt For For For 1.5 Elect Richard L. Shorten, Jr. Mgmt For For For 1.6 Elect Stuart Subotnick Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cincinnati Bell Inc. Ticker Security ID: Meeting Date Meeting Status CBB CUSIP9 171871403 05/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Bruce Byrnes Mgmt For For For 1.2 Elect Jakki Haussler Mgmt For For For 1.3 Elect Mark Lazarus Mgmt For For For 1.4 Elect Craig Maier Mgmt For For For 1.5 Elect Alex Shumate Mgmt For For For 2 Amendment to the 2007 Long Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For El Paso Corporation Ticker Security ID: Meeting Date Meeting Status EP CUSIP9 28336L109 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Juan Braniff Mgmt For For For 2 Elect James Dunlap Mgmt For For For 3 Elect Douglas Foshee Mgmt For For For 4 Elect Robert Goldman Mgmt For For For 5 Elect Anthony Hall, Jr. Mgmt For For For 6 Elect Thomas Hix Mgmt For For For 7 Elect Ferrell McClean Mgmt For For For 8 Elect Steven Shapiro Mgmt For For For 9 Elect J. Michael Talbert Mgmt For For For 10 Elect Robert Vagt Mgmt For Against Against 11 Elect John Whitmire Mgmt For For For 12 Amendment to the 2005 Omnibus Mgmt For For For Incentive Compensation Plan 13 Amendment to the Employee Stock Mgmt For For For Purchase Plan 14 Ratification of Auditor Mgmt For For For Elizabeth Arden, Inc. Ticker Security ID: Meeting Date Meeting Status RDEN CUSIP9 28660G106 11/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect E. Scott Beattie Mgmt For For For 1.2 Elect Fred Berens Mgmt For For For 1.3 Elect Maura Clark Mgmt For For For 1.4 Elect Richard Mauran Mgmt For For For 1.5 Elect William Tatham Mgmt For For For 1.6 Elect J. W. Nevil Thomas Mgmt For For For 1.7 Elect Paul West Mgmt For For For 2 Ratification of Auditor Mgmt For For For Entergy Corporation Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Maureen Bateman Mgmt For For For 2 Elect W. Frank Blount Mgmt For For For 3 Elect Gary Edwards Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect Donald Hintz Mgmt For For For 6 Elect J. Wayne Leonard Mgmt For For For 7 Elect Stuart Levenick Mgmt For For For 8 Elect James Nichols Mgmt For For For 9 Elect William Percy, II Mgmt For For For 10 Elect W.J. Tauzin Mgmt For For For 11 Elect Steven Wilkinson Mgmt For For For 12 Ratification of Auditor Mgmt For For For EPIX Pharmaceuticals Inc. Ticker Security ID: Meeting Date Meeting Status EPIX CUSIP9 26881Q309 06/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Gilman Mgmt For For For 1.2 Elect Mark Leuchtenberger Mgmt For For For 2 Increase of Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For ExpressJet Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status XJTHL CUSIP9 30218U108 10/01/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reverse Stock Split Mgmt For For For Legg Mason, Inc. Ticker Security ID: Meeting Date Meeting Status LMI CUSIP9 524901303 07/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Dennis Beresford Mgmt For For For 1.2 Elect W. Allen Reed Mgmt For For For 1.3 Elect Roger Schipke Mgmt For For For 1.4 Elect Nicholas St. George Mgmt For For For 1.5 Elect Mark Fetting Mgmt For For For 1.6 Elect Scott Nuttall Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Chairman of the Board 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Pinnacle Entertainment, Inc. Ticker Security ID: Meeting Date Meeting Status PNK CUSIP9 723456109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel Lee Mgmt For For For 1.2 Elect Stephen Comer Mgmt For For For 1.3 Elect John Giovenco Mgmt For For For 1.4 Elect Richard Goeglein Mgmt For For For 1.5 Elect Ellis Landau Mgmt For For For 1.6 Elect Bruce Leslie Mgmt For For For 1.7 Elect James Martineau Mgmt For For For 1.8 Elect Michael Ornest Mgmt For For For 1.9 Elect Lynn Reitnouer Mgmt For For For 2 Option Exchange Program Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Qwest Communications International Inc. Ticker Security ID: Meeting Date Meeting Status Q CUSIP9 749121109 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Mueller Mgmt For For For 2 Elect Linda Alvarado Mgmt For For For 3 Elect Charles Biggs Mgmt For For For 4 Elect K. Dane Brooksher Mgmt For For For 5 Elect Peter Hellman Mgmt For For For 6 Elect R. David Hoover Mgmt For For For 7 Elect Patrick Martin Mgmt For For For 8 Elect Caroline Matthews Mgmt For For For 9 Elect Wayne Murdy Mgmt For For For 10 Elect Jan Murley Mgmt For For For 11 Elect James Unruh Mgmt For For For 12 Elect Anthony Welters Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Approval of Policy Relating to Mgmt For For For Severance Arrangements with Executives 15 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Approval of Certain Extraordinary Retirement Benefits for Executives 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 18 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation Service Corporation International Ticker Security ID: Meeting Date Meeting Status SCI CUSIP9 817565104 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Waltrip Mgmt For For For 1.2 Elect Anthony Coelho Mgmt For For For 1.3 Elect A. J. Foyt, Jr. Mgmt For For For 1.4 Elect Edward Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Time Warner Cable, Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP9 88732J207 06/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect Edward Shirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For Titan International, Inc. Ticker Security ID: Meeting Date Meeting Status TWI CUSIP9 88830M102 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Erwin Billig Mgmt For For For 1.2 Elect Anthony Soave Mgmt For For For 2 Ratification of Auditor Mgmt For For For Williams Cos. Ticker Security ID: Meeting Date Meeting Status WMB CUSIP9 969457100 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Irl Engelhardt Mgmt For For For 2 Elect William Green Mgmt For For For 3 Elect W. R. Howell Mgmt For For For 4 Elect George Lorch Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam High Income Securities Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
